Title: Thomas Jefferson to Isaac H. Tiffany, 26 August 1816
From: Jefferson, Thomas
To: Tiffany, Isaac H.


          
            Sir
            Monticello Aug. 26. 16.
          
          In answer to your enquiry as to the merits of Gillies’s translation of the Politics of Aristotle, I can only say that it has the reputation of being preferable to Ellis’s, the only rival translation into English. I have never seen it myself, and therefore do not speak of it from my own knolege. but so different was the state of society then, and with those
			 people, from what it is now & with us, that I think little edification can be obtained from their writings on the subject of government. they had just ideas of the value of personal liberty; but
			 none at all of the structure of government best calculated to preserve it. they knew no medium between a democracy (the only pure republic, but impracticable beyond the limits of a town) and an
			 abandonment of themselves to an aristocracy, or a tyranny, independant of the people. it seems not to have occurred that where the citizens cannot meet to transact their business in person, they
			 alone have the right to chuse the agents who shall transact it; and that, in this way, a republican, or popular government, of the 2d grade of purity, may be exercised over any extent of country. the full experiment of a government democratical, but representative, was and is still reserved for us. the idea (taken indeed from the little specimen formerly existing in the English constitution, but now lost) has been carried by us, more or less, into all our legislative and
			 Executive  departments; but it has not yet, by any of us, been pushed into all the ramifications of the system, so far as to leave no authority existing not responsible to the people: whose rights
			 however to the exercise & fruits of their own industry, can never be protected against the selfishness of their rulers not subject to their controul at short periods. the introduction of this new principle of representative democracy has rendered useless almost every thing written before on the
			 structure of government: and in a great measure relieves our regret if the political writings of Aristotle, or of any other antient, have been lost, or are unfaithfully rendered or explained to us. my most earnest wish is to see the republican prin element of popular controul pushed to the maximum of it’s practicable exercise. I shall then believe that our government may be pure & perpetual. Accept my respectful salutations.
          Th: Jefferson
        